FILED IN
                                                                              14th COURT OF APPEALS


                                                                                  SEP 18 201
                                                                              CHHlSiOrncM «. r"
RE:    Court of Appeals Number: 14-15-00277-CR                                           CLERK

       Trial Court Case Number:    1412553


Style: Astroroid Dewayne Benton
       v.

       The State of Texas


                     Pro se Motion for Access to Appellate Record


To the Honorable Justices of Said Court:


       Appellant's appointed counsel has filed a brief in the above styled and numbered
cause pursuant to Anders v. California, 386 U.S. 738 (1967).
       Appellant now moves this Court to provide him with a copy of the appellate
record including the clerk's record and the court reporter's record for use in preparing his
pro se response to counsel's brief.
       Appellant requests an extension of time of 30 days from the granting of this
motion to file a pro se response to counsel's Anders brief.

                                           Respectfully submitted,


                                           Pro se Appellant ^
                                 2101 G*3trtM /Weed              Unit, TDCJ # 0mi737
                                           Xowoc/Rrk        , Texas 713^



                                  Certificate of Service


       This is to certify that on Q         i                  o
                            r-



                            I'm
                             i
                            CM
                            o
                            o




                       \5



2
    * i
2
    5h -<
v


    K